Citation Nr: 1549251	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-46 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part increased the disability rating for the service-connected thoracolumbar spine disability from 0 percent to 20 percent effective from June 24, 2008.  The Veteran contends that a disability rating higher than 20 percent is warranted.

The Veteran failed to report for a Board Central Office hearing scheduled in October 2015.  Accordingly, his request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

The Veteran's thoracolumbar spine disability is manifested by flexion greater than 30 degrees, without ankyloses, intervertebral disc syndrome, or neurological disability other than the separately-rated left lower extremity radiculopathy.


CONCLUSION OF LAW

The requirements to establish entitlement to an evaluation in excess of 20 percent for the thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letter dated in July 2008.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post-service medical records, and VA examination reports. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121. 

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).



Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

In pertinent part, the General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating  of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third,   in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on  his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran is separately service-connected for a cervical spine disability and associated upper extremity radiculopathy.  The disability rating for cervical spine disability is not on appeal; treatment notes relating to cervical spine treatment will be cited below only insofar as they provide evidence relating to the thoracolumbar spine.  Additionally, service connection for left lower extremity radiculopathy was granted in an October 2014 rating decision.  The Veteran has not appealed the rating or effective date assigned to that disability.  Thus, that disability is not presently on appeal, and symptomatology associated with that disability may not   
be used to evaluate the Veteran's thoracolumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).
    
The present claim for a higher rating for the thoracolumbar spine disability was received by VA in June 2008.

The Veteran had a VA-contracted medical examination in July 2008 in which he complained of stiffness and numbness in the back; he denied bowel or bladder symptoms.  He also reported low back pain occurring intermittently (3 times per week) and lasting 3 hours per episode; the pain traveled to the upper back and neck.  The pain was characterized as aching, sharp and cramping, 9/10 in severity. Pain could come by itself or be elicited by stress and bending, and was alleviated by rest and medication.  The Veteran stated his condition had not resulted in incapacitation but caused functional impairment in terms of prolonged standing, bending and lifting.

Physical examination showed the Veteran's gait and posture to be normal, with no assistive aids for ambulation.  ROM of the thoracolumbar spine was flexion to 55 degrees, with pain at that point; combined ROM was to 170 degrees with pain at    the end points of motion.  There was no objective evidence of radiating pain on movement, and repetitive use did not result in any additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  There was tenderness to palpation but no spasm.  Straight leg raising (SLR) was positive on the left and   right.  Spinal curvature and symmetry were normal, and the spine was not ankylosed.  There were no signs of IVDS.  Multiple view X-rays of the lumbosacral spine showed good alignment throughout the lumbar spine with disc spaces preserved and vertebral height maintained; the sacroiliac joints were unremarkable and the overall radiographic impression was negative lumbar spine.  Neurological examination was essentially normal for motor and sensory.  

The examiner diagnosed chronic lumbosacral strain with subjective chronic low back pain, stiffness and weakness, and with objective factors of tenderness, positive SLR and limited range of painful motion.  The examiner stated that the functional impact on the Veteran's occupational capacity as well as activities of daily living was chronic low back pain, stiffness and weakness.

The Veteran presented to Sentara Urgent Care in September 2009 complaining of low back pain for the past two days, positional with bending and lifting and without radiation down the legs.  The Veteran was noted to be in apparent mild-to-moderate pain, with antalgic gait.  The lumbosacral area showed no localized tenderness or mass but painful and reduced ROM was noted (ROM was not recorded in degrees).  SLR was negative bilaterally.  Deep tendon reflexes (DTRs), motor strength and sensation were normal, including heel and toe gait.  X-ray was not indicated.  The clinical impression was lumbar strain.

The Veteran presented to Sentara Port Warwick emergency services in August 2010 complaining of neck pain subsequent to work-related neck trauma.  Relevant to the thoracolumbar spine, the Veteran was noted to have normal gait; neurological and musculoskeletal/ROM examinations were also normal.

The Veteran was treated at Sentara Urgent Care in September 2010 for neck pain.  The thoracolumbar spine was not examined, but neurological examination was performed and showed normal motor skills, sensation, strength, reflexes and   cranial nerves.  The clinical impression was neck pain, neck strain and cervical radiculopathy; no abnormality of the thoracolumbar spine was cited.  Gait was not noted.  

The Veteran had a VA-contracted examination of the cervical spine in February 2011.  Relevant to the thoracolumbar spine, the Veteran reported impairment in walking, in that he could walk one mile but it would take one hour to do so.  The Veteran denied bowel, bladder or erectile dysfunctions.  He reported neck and back pain six times per week and each attack lasting six days.  Examination showed normal gait and posture; the Veteran walked steadily and did not need ambulatory aids.  The thoracolumbar spine was not otherwise examined.

The Veteran had a VA-contracted peripheral nerves examination in May 2012, performed in support of his claim seeking service-connected compensation for cervical radiculopathy.  Relevant to the lower extremities (thoracolumbar spine), the Veteran made no complaint of pain or paresthesias; strength testing, reflexes and sensory examination of the lower extremities was normal.  The Veteran's gait was normal.  All nerves of the lower extremities were characterized as normal.

In March 2013 the Veteran presented to APM Spine and Sports Medicine for evaluation of left arm and left knee pain.  Relevant to the thoracolumbar spine, the Veteran denied weakness or numbness in the lower extremities and he denied pain radiating into the lower extremities; he also denied spine-related bowel or bladder problems.  There was no significant abnormality of gait or station.  The examiner did not otherwise examine the lower extremities or thoracolumbar spine.

In June 2013 the Veteran presented to APM Spine and Sports Medicine with a new complaint of back pain, mainly midline and radiating to the bilateral paraspinal area.  He denied radicular symptoms down the legs.  Physical examination showed decreased ROM of the lumbar spine due to pain; degrees of motion were not recorded.  There were muscle spasms and tenderness but neurological examination was normal for motor strength, reflexes and sensory, and SLR was negative bilaterally.

The Veteran had a VA-contracted examination of the thoracolumbar spine in September 2013 in which he complained of low back pain radiating into the leg  and groin area.  The Veteran also reported flare-ups causing him to be stiff and unable to bend, and also additional pain in the left leg.  Physical examination showed posture and gait to be normal.  Flexion was to 85 degrees, with pain beginning at that point; combined ROM was 220 degrees, with pain the end    points.  Repetitive motion testing did not cause additional loss of ROM but caused additional pain on movement; the examiner estimated that during flare-ups as reported by the Veteran his ROM would be approximately 5 degrees less than normal.  There was no spasm and muscle strength was normal in the lower extremities.  Reflexes and sensory were normal in the lower extremities and SLR was negative.   Arthritis was not documented.  The examiner stated there was no sign of radiculopathy in either lower extremity; the Veteran did not have IVDS or any other neurological abnormality.  The examiner diagnosed thoracolumbar strain and stated there were contributing factors of pain, weakness, fatigability and/or incoordination, with additional limitation of function during flare-ups or over time.  

The Veteran presented to APM Spine and Sports Physicians on June 26, 2014, where he was treated by Dr. SH.  The Veteran complained of worsening low back pain, now as bad as 8/10 in severity.  Examination showed low back ROM to be limited in all planes, although degrees of motion were not recorded.  There was significant tenderness to palpation, as well as weakness and decreased reflexes.    Dr. SH noted an impression of left-sided low back pain and radicular leg pain with increasing weakness, and stated that he would order an MRI of the lumbar spine to evaluate disc herniation and L5 radiculopathy.  The Veteran subsequently had MRI of the lumbar spine on June 30, 2014, that showed disc protrusion at L4-5 and at L5-S1.  In July 2014 Dr. SH performed an epidural injection at the left S1and noted assessment of lumbago and lumbosacral radiculitis. 

Dr. SH performed a VA disability benefits questionnaire (DBQ) examination of the thoracolumbar spine in August 2014.  The Veteran complained of inability to exercise and difficulty with bending and with prolonged sitting and standing and reported that flare-ups caused increased pain in the back and leg.  Examination showed full flexion (90 degrees) and normal combined ROM (240 degrees).  Repetitive motion testing did not result in any additional loss of ROM.  Testing  was positive for pain with motion and with weight-bearing, and there was tenderness to palpation throughout the lumbar paraspinals.  The Veteran did      have guarding or muscle spasm, but his gait was normal.  Spinal contour was      also normal.  Functional loss associated with the thoracolumbar spine disability consisted of weakened movement, excess fatigability, pain on movement and interference with standing and sitting.  Dr. SH stated that flare-ups as reported       by the Veteran would result in difficulty walking or working and would cause additional limitation in ROM, although limitation in terms of degrees could not be estimated.  Muscle strength testing of the lower extremities was normal (5/5).  Reflexes were normal bilaterally (2+); sensory was normal in the right lower extremity (RLE) but decreased in the left lower extremity (LLE).  SLR was negative on the RLE but positive on the LLE.  The Veteran reported painful radiculopathy, paresthesias and numbness in the LLE, and MRI confirmed moderate radiculopathy in the left sciatic nerve.  However, the Veteran did not have IVDS.  Dr. SH diagnosed mechanical back pain syndrome, facet joint arthropathy, spinal stenosis and radiculopathy; he did not diagnose IVDS.    

In October 2014 the RO issued a rating decision granting separate evaluation for LLE radiculopathy of the LLE effective from June 26, 2014, based on the treatment notes of Dr. SH cited above.
  
The evidence of record shows that during the course of the appeal the Veteran has had flexion to 55 degrees or better and combined ROM of 170 degrees or better.  Even considering additional loss of motion due to pain, or during flare-ups as estimated by the examiners, the Veteran's ROM is squarely within the criteria for   a 20 percent evaluation under the General Rating Formula.  His ROM has not reasonably approximated forward flexion to 30 degrees or less, and the spine is    not ankylosed; thus, he does have a degree of impairment that approximates a 40 percent evaluation under the General Rating Formula.

Moreover, the Veteran does not have IVDS, thus, an alternative rating under the IVDS Formula is not warranted. 

Finally, turning to the question of separately compensable neurological symptoms, the Veteran has complained of radiating pain throughout the period on appeal, but the General Rating Formula contemplates pain even when it radiates.  There is no medical documentation any neurological deficit other than of the LLE, for which separate compensation is already in effect.  There is no medical documentation of neurological deficit of the RLE or other neurological disability attributable to the thoracolumbar spine disability.  The Board concludes the Veteran does not have    an additional neurological disability, other than the LLE for which separate compensation is warranted as due to the thoracolumbar spine disability. 

The Board has considered whether the Veteran's disability presents an exceptional   or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell     v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

The Veteran has not asserted he is unemployable, and the evidence of record suggests he is currently gainfully employed as a police officer.  The Board concludes that a request for total disability rating based on individual unemployability (TDIU) is not raised by the rating issue on appeal.

In sum, the Board finds that the Veteran's thoracolumbar spine disability is manifested by flexion greater than 30 degrees, without ankylosis or intervertebral disc syndrome, and that he does not have an as-yet uncompensated secondary neurological disability for which separate compensation may be considered.  Accordingly, the criteria for a rating in excess of 20 percent are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


